FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RAFAEL ARROYO, JR.,                        No. 19-55974
              Plaintiff-Appellant,
                                             D.C. No.
                 v.                       2:18-cv-06338-
                                             PSG-GJS
CARMEN ROSAS,
                Defendant-Appellee,
                                             OPINION
                and

A & G INTERPRISES, LLC, a
California Limited Liability
Company; DOES, 1–10,
                         Defendants.

     Appeal from the United States District Court
          for the Central District of California
   Philip S. Gutierrez, Chief District Judge, Presiding

          Argued and Submitted July 8, 2020
                Pasadena, California

               Filed December 10, 2021
2                       ARROYO V. ROSAS

    Before: Bobby R. Baldock, * Marsha S. Berzon, and
            Daniel P. Collins, Circuit Judges.

                    Opinion by Judge Collins


                          SUMMARY **


                   Supplemental Jurisdiction

    The panel reversed the district court’s order granting
summary judgment to plaintiff on his claim under Title III of
the Americans with Disabilities Act but declining to exercise
supplemental jurisdiction over his claim under California’s
Unruh Civil Rights Act.

    The panel held that, because any violation of the ADA is
automatically a violation of the Unruh Act, the district
court’s summary judgment ruling effectively dictated the
outcome of plaintiff’s Unruh Act claim as well. The panel
held that the district court abused its discretion in
nonetheless declining to exercise supplemental jurisdiction
over the Unruh Act claim under 28 U.S.C. § 1367(c)(4),
which permits a district court to decline to exercise
supplemental jurisdiction over a claim if, “in exceptional
circumstances, there are other compelling reasons for
declining jurisdiction.”


    *
      The Honorable Bobby R. Baldock, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     ARROYO V. ROSAS                         3

    According to the district court, recent changes in
California law had made it much more difficult to file Unruh
Act claims in state court, leading to a wholesale shifting of
such cases to the federal courts. The district court ruled that
retaining jurisdiction over the Unruh Act claim would allow
plaintiff to evade the California requirements, contrary to the
interest in federal-state comity.

    The panel agreed with the district court that the
extraordinary situation created by the unique confluence of
California rules involved here, pairing a damages remedy
with special procedural requirements aimed at limiting suits
by high-frequency litigants, presented “exceptional
circumstances” that authorized consideration, on a case-by-
case basis, of whether the principles of judicial economy,
convenience, comity, and fairness underlying the pendent
jurisdiction doctrine provided “compelling reasons” that
warranted declining supplemental jurisdiction. However,
because the district court effectively completed its
adjudication of this case before it considered the question of
supplemental jurisdiction, the interests in judicial economy,
convenience, comity, and fairness all overwhelmingly
favored retaining jurisdiction and entering the foreordained
judgment on the Unruh Act claim. The panel therefore
reversed and remanded.
4                    ARROYO V. ROSAS

                         COUNSEL

Russell C. Handy (argued) and Dennis J. Price II, Potter
Handy LLP, San Diego, California, for Plaintiff-Appellant.

James S. Link (argued), Baraban & Teske, Pasadena,
California; Stephen E. Abraham, Lewis Brisbois Bisgaard &
Smith LLP, Los Angeles, California; for Defendant-
Appellee.


                         OPINION

COLLINS, Circuit Judge:

    Rafael Arroyo, Jr., is a paraplegic who uses a wheelchair
for mobility. Arroyo filed suit against Carmen Rosas, the
owner of the Gardena Main Plaza Liquor store in Gardena,
California, alleging that the store’s premises contained
barriers that denied him full and equal access, in violation of
Title III of the Americans with Disabilities Act (“ADA”),
42 U.S.C. § 12181 et seq., and California’s Unruh Civil
Rights Act (“Unruh Act”), CAL. CIV. CODE § 51. The
district court granted summary judgment to Arroyo on his
ADA claim, concluding that the undisputed evidence
established all of the elements of that claim. Because any
violation of the ADA is automatically a violation of the
Unruh Act, see CAL. CIV. CODE § 51(f), the district court’s
summary judgment ruling effectively dictated the outcome
of Arroyo’s Unruh Act claim as well. Nonetheless, the
district court concluded that “extraordinary circumstances’
and “compelling reasons” existed under 28 U.S.C.
§ 1367(c)(4) to decline supplemental jurisdiction over
Arroyo’s Unruh Act claim. Specifically, the district court
noted that recent changes in California law had made it much
                     ARROYO V. ROSAS                         5

more difficult to file Unruh Act claims in state court and that
these changes had led to a wholesale shifting of such cases
to the federal courts, where they now made up nearly a
quarter of the district court’s entire civil docket. Retaining
jurisdiction over the Unruh Act claim here, the court
concluded, would allow Arroyo to evade these California
requirements, contrary to the interest in federal-state comity.
Accordingly, the district court dismissed Arroyo’s Unruh
Act claim without prejudice to refiling it in state court.
Arroyo appealed.

    We agree with the district court that the extraordinary
situation created by the unique confluence of California rules
involved here, which has led to systemic changes in where
such cases are filed, presents “exceptional circumstances”
that authorize consideration, on a case-by-case basis, of
whether the “‘principles of economy, convenience, fairness,
and comity which underlie the pendent jurisdiction
doctrine’” warrant declining supplemental jurisdiction. See
City of Chicago v. International Coll. of Surgeons, 522 U.S.
156, 172–73 (1997) (citation omitted). However, because
the district court effectively completed its adjudication of
this entire case—including the Unruh Act claim, whose
outcome was dictated by the court’s ruling on the ADA
claim—before it considered the question of supplemental
jurisdiction, the interests in judicial economy, convenience,
comity, and fairness at that point all overwhelmingly
favored retaining jurisdiction and entering the foreordained
judgment on the Unruh Act claim. The district court
therefore abused its discretion in declining supplemental
jurisdiction over the Unruh Act claim in this particular case.
Consequently, we reverse and remand.
6                     ARROYO V. ROSAS

                               I

     The district court’s decision can only be understood
against the backdrop of recent changes in California law
governing Unruh Act claims. We therefore begin with an
overview of those changes and their impact on the California
statutory scheme, as evidenced by the large increase in
filings in the federal courts, and we then summarize the
procedural history of this case and the district court’s ruling.

                               A

    “[I]n order to address the major areas of discrimination
faced day-to-day by people with disabilities,” Congress
adopted, in the ADA, “a clear and comprehensive national
mandate for the elimination of discrimination against
individuals with disabilities.” 42 U.S.C. § 12101(b). In
particular, § 302(a) of the ADA states that “[n]o individual
shall be discriminated against on the basis of disability in the
full and equal enjoyment of the goods, services, facilities,
privileges, advantages, or accommodations of any place of
public accommodation by any person who owns, leases (or
leases to), or operates a place of public accommodation.” Id.
§ 12182(a). Section 308(a) of the ADA provides a private
cause of action to enforce this prohibition, see id.
§ 12188(a), but it limits the available relief to the remedies
set forth in § 204 of the Civil Rights Act of 1964, namely,
“preventive relief, including . . . a permanent or temporary
injunction,” id. § 2000a-3(a); see also Chapman v. Pier 1
Imports (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (en
                       ARROYO V. ROSAS                             7

banc) (noting that “injunctive relief . . . is the only relief
available to private plaintiffs under the ADA”). 1

    California’s Unruh Act likewise generally prohibits the
denial of “the full and equal accommodations, advantages,
facilities, privileges, or services in [any] business
establishment[]” based on “disability” (as well as a number
of other enumerated grounds). CAL. CIV. CODE § 51(b). The
Unruh Act also contains a specific provision stating that “[a]
violation of the right of any individual under the federal
Americans with Disabilities Act of 1990 . . . shall also
constitute a violation of this section.” Id. § 51(f). As with
the ADA, a “person aggrieved” by a violation of the Unruh
Act may file a civil action seeking “preventive relief,
including . . . a permanent or temporary injunction.” Id.
§ 52(c)(3). However, in contrast to the ADA, the private
civil remedy for Unruh Act violations also allows injured
persons to recover “actual damages,” as well as “any amount
that may be determined by a jury . . . up to a maximum of
three times the amount of actual damage but in no case less
than four thousand dollars.” Id. § 52(a); see also id.
§ 55.56(a); Molski v. M.J. Cable, Inc., 481 F.3d 724, 731
(9th Cir. 2007). Because, as noted, every violation of the
ADA in California is automatically a violation of the Unruh
Act, the net practical consequence is to create a state law
cause of action that permits, for California-based ADA
claims, a damages remedy that is not available under the
ADA.


    1
      The ADA also allows the Attorney General to bring a civil
enforcement action in certain circumstances, see 42 U.S.C.
§ 12188(b)(1)(B), and in such a suit, the court may award appropriate
“monetary damages to persons aggrieved when requested by the
Attorney General,” id. § 12188(b)(2)(B).
8                    ARROYO V. ROSAS

    In 2012, the California Legislature enacted new
provisions to address what it perceived to be abuse of the
Unruh Act by “a very small number of plaintiffs’ attorneys.”
Act of Sept. 19, 2012, ch. 383, § 24, 2012 Cal. Stat. 3843,
3871. As the Legislature explained in the uncodified section
of the amending statute that explained its purpose, some
attorneys were abusing the Unruh Act by demanding “quick
money settlement[s]” from California business owners
“without seeking and obtaining actual repair or correction of
the alleged violations on the site.” Id. Such “‘pay me now
or pay me more’ demands” were being “used to scare
businesses into paying quick settlements that only
financially enrich[ed] the attorney and claimant and d[id] not
promote accessibility either for the claimant or the disability
community as a whole.” Id. Accordingly, the Legislature
added a new provision to the California Civil Code that, with
respect to “construction-related accessibility claim[s]” under
the Unruh Act and related state statutes, generally prohibited
up-front requests for money in pre-litigation demand letters
sent by attorneys to business owners. CAL. CIV. CODE
§ 55.31(b). The Legislature also imposed heightened
pleading requirements applicable only to such claims. CAL.
CIV. PROC. CODE § 425.50(a) (2013). Under these special
pleading rules, a complaint must include: (1) an
“explanation of the specific access barrier or barriers the
individual encountered”; (2) the “way in which the barrier
denied the individual full and equal use or access, or [the
way] in which it deterred the individual, on each particular
occasion”; and (3) the “date or dates of each particular
occasion on which the claimant encountered the specific
access barrier, or on which he or she was deterred.” Id.
Finally, “[a]ny complaint alleging a construction-related
accessibility claim” must “be verified by the plaintiff.” Id.
§ 425.50(b).
                     ARROYO V. ROSAS                         9

    In 2015, the California Legislature again imposed
additional procedural requirements on “construction-related
accessibility claims” in order to address what it believed was
continued abuse by “high-frequency litigant[s].” CAL. CIV.
PROC. CODE § 425.55(a)(2), (b). In the codified legislative
findings supporting these new requirements, the Legislature
noted that “54 percent[] of all construction-related
accessibility complaints filed between 2012 and 2014 were
filed by two law firms. Forty-six percent of all complaints
were filed by a total of 14 parties.” Id § 425.55(a)(2). These
lawsuits frequently targeted “small businesses on the basis
of boilerplate complaints” to pursue “quick cash settlements
rather than correction of the accessibility violation.” Id.
Under the new pleading requirements, any “construction-
related accessibility claim” (other than one alleging physical
injury or property damage) that is filed by a plaintiff who is
a “high-frequency litigant” must disclose: (1) that the
plaintiff is a high-frequency litigant; (2) how many
complaints the plaintiff has filed in the prior 12 months;
(3) the reason the plaintiff was in “the geographic area of the
defendant’s business”; and (4) why the plaintiff “desired to
access the defendant’s business.” CAL. CIV. PROC. CODE
§ 425.50(a)(4)(A). A “high-frequency litigant” plaintiff was
generally defined as a “plaintiff who has filed 10 or more
complaints alleging a construction-related accessibility
violation within the 12-month period immediately preceding
the filing of the current complaint alleging a construction-
related accessibility violation.” Id. § 425.55(b)(1). In
addition, the Legislature imposed a $1,000 additional filing
fee—over and above the ordinary civil filing fees—for each
new case filed by a plaintiff who is a high-frequency litigant.
CAL. GOV’T CODE § 70616.5.

    The extra $1,000 filing fee, of course, only applies to
actions filed in California state court. The parties here
10                    ARROYO V. ROSAS

assume that the heightened pleading requirements also do
not apply in federal court, and they have not cited to us any
district court decision that has applied them in federal court.
We will therefore assume, without deciding, that this
additional premise is correct. The resulting differences
between state court and federal court have produced
significant consequences for the filing of ADA-based Unruh
Act claims. Given the substantive overlap between the ADA
and the Unruh Act—as noted earlier, every violation of the
ADA in California is automatically a violation of the Unruh
Act—the significant expense and burden of California’s
newly imposed rules for “construction-related accessibility
claim[s]” can be avoided by pairing the Unruh Act claim
with a parallel federal ADA claim and then filing the suit in
federal court. It is therefore unsurprising that the record
shows that the number of ADA cases filed in the U.S.
District Court for the Central District of California jumped
from 419 (3 percent of all civil actions filed) in 2013 to 2,720
(18 percent of civil cases) in 2018. Indeed, the trend
continued in fiscal year 2019, when the number of ADA
cases in the Central District increased to 3,374 (nearly 22
percent of civil cases). See U.S. Dist. Ct., C.D. Cal., Annual
Report of Caseload Statistics, Fiscal Year 2019 at 8,
available at https://www.cacd.uscourts.gov/sites/default/file
s/CACD_FY2019_Annual_Report.pdf.

                               B

    Plaintiff Raphael Arroyo, Jr. filed the instant action in
the U.S. District Court for the Central District of California
on July 23, 2018. Within the preceding 12 months, he had
filed at least 38 ADA cases, meaning that he would have
been classified as a “high-frequency litigant” had he filed
this case in California state court. CAL. CIV. PROC. CODE
§ 425.55(b)(1). But because he filed this action in federal
                        ARROYO V. ROSAS                             11

court, he avoided the extra $1,000 filing fee and the special
pleading requirements that California law imposes on such
high-frequency litigants.

    According to the complaint, Arroyo is “a paraplegic who
cannot walk and who uses a wheelchair for mobility.” He
alleges that, earlier that same month, he visited the Gardena
Main Plaza Liquor store, located in Gardena, California.
During that visit, he encountered several barriers to equal
access that resulted from the store’s failure to comply with
various requirements of the ADA. Specifically, Arroyo
alleged that the store’s handicapped parking space was not
van-accessible and that the store’s transaction counter was
too high. Arroyo also alleged that the store’s aisles were too
narrow and were obstructed by merchandise, although he
stated that he “did not personally confront” these particular
barriers. Based on these allegations, he asserted two causes
of action against Carmen Rosas, the owner of the store: (1) a
claim for injunctive relief under the ADA; and (2) a claim
for monetary damages and injunctive relief for the ADA-
based violations of the Unruh Act. 2

    About a year after filing this action, Arroyo moved for
summary judgment. Rosas, who was proceeding pro se,
unsuccessfully sought an extension of time to file her
opposition to Arroyo’s motion, and she thereafter failed to
file any response by the court’s unextended deadline. In
August 2019, the district court granted Arroyo summary


    2
      Arroyo’s complaint also named as a defendant “A & G Interprises,
LLC,” the entity that allegedly owned the land on which the store sits.
The district court subsequently dismissed A & G from the suit without
prejudice on the grounds that Arroyo had failed to serve process on A &
G and A & G no longer owned the property. Arroyo does not challenge
A & G’s dismissal on appeal.
12                   ARROYO V. ROSAS

judgment against Rosas on his ADA claim and declined
jurisdiction over his pendent Unruh Act claim.

    The district court held that Arroyo had demonstrated
standing to bring an ADA claim against Rosas inasmuch as
he presented uncontested evidence that he had “visited the
[s]tore in July 2018 and could not access it due to the
parking, transaction counter, and aisle barriers” and that he
intended to visit the store again in the future. Addressing the
merits of Arroyo’s ADA claim, the district court recited the
elements that Arroyo needed to establish, and the court
properly concluded that each was supported by the
uncontested evidence. As a threshold matter, Rosas’s store
is a “place of public accommodation” covered by the Act,
see 42 U.S.C. § 12181(7)(E) (any “sales . . . establishment,”
such as a “grocery store,” that is a “private entit[y]” is
deemed to be a place of “public accommodation[]” if its
“operations . . . affect commerce”), and Rosas is a “person
who owns . . . or operates” that “place of “public
accommodation,” id. § 12182(a). Arroyo’s paraplegia is a
“disability” within the meaning of the ADA, see id. § 12102,
and he would be “discriminated against on the basis of [that]
disability,” id. § 12182(a), if he showed that Rosas “fail[ed]
to remove architectural barriers . . . where such removal is
readily achievable.” Id. § 12182(b)(2)(A)(iv); see also
Chapman, 631 F.3d at 945.

    Reviewing the uncontested evidence on this latter issue,
the district court concluded that the barriers that Arroyo
identified in the store, “including the uneven parking access
aisle with high slopes, the 55-inch transaction counter, and
the paths of travel in the [s]tore that measured between
12 and 30 inches, created ‘architectural barriers’” within the
meaning of the ADA, and that “Rosas can readily remove
these types of barriers.” See 28 C.F.R. § 36.304(a) (removal
                     ARROYO V. ROSAS                        13

of barriers is “readily achievable” when it is “easily
accomplishable and able to be carried out without much
difficulty or expense”); id. § 36.304(b) (“[e]xamples of steps
to remove barriers include . . . [r]epositioning shelves” and
[c]reating designated accessible parking spaces”).
Accordingly, the district court granted summary judgment to
Arroyo on his ADA claim, and the court entered judgment
enjoining Rosas “to provide compliant accessible parking,
sales counters, and merchandise aisles” at her store.

    Having granted Arroyo summary judgment on his
federal ADA claim, the court nonetheless declined to
exercise supplemental jurisdiction over his state law Unruh
Act claim. The court held that, due to “exceptional
circumstances,” there were “compelling reasons for
declining jurisdiction” under 28 U.S.C. § 1367(c)(4).
Specifically, the court noted that California’s special filing
and pleading requirements for “construction-related
accessibility claims” reflected the state Legislature’s “desire
to limit the financial burdens California’s businesses may
face” from “claims for statutory damages under the Unruh
Act.” The district court concluded that if it were to retain
jurisdiction, it would allow Arroyo to “evade[]” the special
restrictions that California law applied to Unruh Act claims
asserted by “high-frequency litigants” such as him. The
court further noted that, since California’s adoption of these
additional restrictions, the number of such cases filed in the
Central District “has skyrocketed both numerically and as a
percentage of total civil filings.” The district court
concluded that the resulting situation presented
“‘exceptional circumstances’ and ‘compelling reasons’ that
justify exercising the Court’s discretion to decline
supplemental jurisdiction over plaintiff’s Unruh Act claim in
this action under 28 U.S.C. § 1367(c)(4).”
14                    ARROYO V. ROSAS

    Turning to the discretionary factors identified in United
Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), the
district court acknowledged that “it would be more
convenient and efficient for the ADA claim and the state law
claim based on the same ADA violations to be litigated in
one suit,” but the court concluded that this interest was
outweighed by “considerations of comity” and California’s
“strong interest” in ensuring that litigants seeking monetary
damages for such claims under the Unruh Act did not “claim
these state law damages in a manner inconsistent with the
state law’s requirements.”

   Arroyo timely appealed the district court’s judgment
dismissing his Unruh Act claim without prejudice. See FED.
R. APP. P. 4(a)(2). Rosas has not cross-appealed the
judgment on the ADA claim. We have jurisdiction under
28 U.S.C. § 1291.

                               II

    Under the supplemental jurisdiction statute enacted in
1990, a district court that has original jurisdiction over a civil
action “shall have supplemental jurisdiction,” subject to
certain exceptions, “over all other claims that are so related
to claims in the action within such original jurisdiction that
they form part of the same case or controversy under Article
III of the United States Constitution.” 28 U.S.C. § 1367(a).
Because Arroyo’s Unruh Act claim and his ADA claim both
“derive from a common nucleus of operative fact and are
such that a plaintiff would ordinarily be expected to try them
in one judicial proceeding,” they form part of the “same case
or controversy” for purposes of § 1367(a). Trustees of the
Constr. Indus. & Laborers Health & Welfare Tr. v. Desert
Valley Landscape & Maint., Inc., 333 F.3d 923, 925 (9th Cir.
2003) (citations and internal quotation marks omitted).
Accordingly, the district court was required to assert
                         ARROYO V. ROSAS                              15

supplemental jurisdiction under § 1367(a) over Arroyo’s
Unruh Act claim, unless an exception applies under
§ 1367(b), § 1367(c), or another “Federal statute.” See
28 U.S.C. § 1367(a); see also Executive Software N. Am.,
Inc. v. U.S. Dist. Ct., 24 F.3d 1545, 1555–56 (9th Cir. 1994),
overruled on other grounds by California Dep’t of Water
Res. v. Powerex Corp., 533 F.3d 1087 (9th Cir. 2008). 3
Because § 1367(b) limits supplemental jurisdiction only in
cases in which the district court’s original jurisdiction was
“founded solely” on diversity, see 28 U.S.C. § 1367(b), it
does not apply to Arroyo’s suit, in which the district court
had federal question jurisdiction over the ADA claim under
28 U.S.C. § 1331. And given that the parties have not
identified any other relevant federal statute, the district
court’s declination of supplemental jurisdiction can be
justified, if at all, only under § 1367(c). See Executive
Software, 24 F.3d at 1556.

   Section 1367(c) permits a district court to “decline to
exercise supplemental jurisdiction over a claim” in four
enumerated circumstances:

         (1) the claim raises a novel or complex issue
         of State law,

         (2) the claim substantially predominates over
         the claim or claims over which the district
         court has original jurisdiction,



    3
      As the Supreme Court has noted, § 1367 does not eliminate the
obligation “not to decide state law claims (or to stay their adjudication)
where one of the abstention doctrines articulated by [the] Court applies.”
International Coll. of Surgeons, 522 U.S. at 174. No issue of abstention
has been raised here.
16                        ARROYO V. ROSAS

         (3) the district court has dismissed all claims
         over which it has original jurisdiction, or

         (4) in exceptional circumstances, there are
         other compelling reasons for declining
         jurisdiction.

Id. § 1367(c). The district court invoked the fourth
exception in dismissing Arroyo’s pendent Unruh Act claim,
and we review that decision for abuse of discretion. See
Bryant v. Adventist Health Sys./West, 289 F.3d 1162, 1165
(9th Cir. 2002). 4

    A district court’s decision to invoke § 1367(c)(4) entails
a two-part inquiry. First, the district court must “articulate
why the circumstances of the case are exceptional” within
the meaning of § 1367(c)(4). Executive Software, 24 F.3d
at 1558; see also San Pedro Hotel Co. v. City of Los Angeles,
159 F.3d 470, 478 (9th Cir. 1998) (district court must
provide an explanation of its reasons if it invokes
§ 1367(c)(4), but not if it invokes § 1367(c)(1)–(3)).
Second, in determining whether there are “compelling
reasons for declining jurisdiction” in a given case, the court
should consider what “‘best serves the principles of
economy, convenience, fairness, and comity which underlie
the pendent jurisdiction doctrine’” articulated in Gibbs. See
International Coll. of Surgeons, 522 U.S. at 172–73 (citation

     4
      On appeal, Rosas contends that we can alternatively uphold the
dismissal of the Unruh Act claim under § 1367(c)(1) and § 1367(c)(2),
but we disagree. As an initial matter, we cannot uphold the district
court’s decision based on discretionary grounds it did not invoke. See
Executive Software, 24 F.3d at 1561. But in any event, as our subsequent
analysis will make clear, the outcome of the Unruh Act claim in this case
is obvious in light of the district court’s ADA ruling, and that fact vitiates
any ground for invoking those other subsections.
                     ARROYO V. ROSAS                       17

omitted); see also Acri v. Varian Assocs., Inc., 114 F.3d 999,
1001 (9th Cir. 1997) (en banc) (referring to these
considerations as the “Gibbs values”). These two inquiries
are “not particularly burdensome.” Executive Software,
24 F.3d at 1558. “A court simply must articulate why the
circumstances of the case are exceptional in addition to
inquiring whether the balance of the Gibbs values provide[s]
compelling reasons for declining jurisdiction in such
circumstances.” Id. We separately address these two
inquiries.

                              A

    The district court’s principal justification for declining
supplemental jurisdiction was that the distinctive
configuration of California-law rules—which pair a
damages remedy with special procedural requirements
aimed at limiting suits by high-frequency litigants—would
be rendered ineffectual if the district court were to exercise
supplemental jurisdiction. We hold that the district court did
not abuse its discretion in concluding that, for this reason,
this case presents “exceptional circumstances” within the
meaning of § 1367(c)(4).

    Our caselaw offers little guidance as to what might
constitute the sort of “exceptional circumstances” that would
permit an exercise of case-specific discretion to decline
supplemental jurisdiction under § 1367(c)(4). In Executive
Software, we emphasized that the circumstances should be
“quite unusual” and should not rest “solely” on routinely
occurring conditions such as “docket congestion.” 24 F.3d
at 1558, 1560 n.15; cf. Thermtron Prods., Inc. v.
Hermansdorfer, 423 U.S. 336, 344 (1976) (holding that
otherwise properly removed diversity case could not be
remanded simply because the court had a “heavy docket”;
“the right to remove has never been dependent on the state
18                   ARROYO V. ROSAS

of the federal court’s docket”). Without purporting to limit
the variety of other circumstances that might be deemed
sufficiently “exceptional” to warrant consideration of
declining supplemental jurisdiction, see, e.g., Voda v. Cordis
Corp., 476 F.3d 887, 900 (Fed. Cir. 2007) (holding that
potential impact of retaining supplemental jurisdiction on
U.S. treaty obligations was an “exceptional circumstance”
under § 1367(c)(4)), we think that, at the very least, that
phrase extends to highly unusual situations that threaten to
have a substantial adverse impact on the core Gibbs values
of “‘economy, convenience, fairness, and comity.’”
International Coll. of Surgeons, 522 U.S. at 172–73 (citation
omitted). That is the case here.

    As the district court recognized, the recent confluence of
several California-law rules have combined to create a
highly unusual systemic impact on ADA-based Unruh Act
cases that clearly threatens to have a significant adverse
impact on federal-state comity. Congress crafted the ADA
so that the only remedy available in private suits is
prospective injunctive relief, and damages are only available
in suits that the Government elects to bring. See supra at 6–
7 & n.1. As it is entitled to do, California chose a different
route—it created, in the Unruh Act, a state law cause of
action that relies dispositively on the ADA’s substantive
rules but that expands the remedies available in a private
action. Not only are “actual damages” available, but also an
additional award of up to treble damages, and the total
monetary award may not be less than $4,000 per occasion.
See CAL. CIV. CODE § 52(a); id. § 55.56(a), (f). In response
to the resulting substantial volume of claims asserted under
the Unruh Act, and the concern that high-frequency litigants
may be using the statute to obtain monetary relief for
themselves without accompanying adjustments to locations
to assure accessibility to others, California chose not to
                           ARROYO V. ROSAS                                 19

reform the underlying cause of action but instead to impose
filing restrictions designed to address that concern. Because
these procedural restrictions apparently have not been
applied in federal court, see supra at 9–10, the consequence
of these various laws, taken together, was to make it very
unattractive to file such Unruh Act suits in state court but
very attractive to file them in federal court. Given that the
Unruh Act borrows the ADA’s substantive standards as the
predicate for its cause of action, a federal forum is readily
available simply by pairing the Unruh Act claim with a
companion ADA claim for injunctive relief. See 28 U.S.C.
§ 1331. As the statistics cited by the district court
demonstrate, 5 the apparent result has been a wholesale
shifting of Unruh Act/ADA cases into the U.S. District Court
for the Central District of California (and perhaps the other
California federal courts as well).

    Arroyo quibbles with the precise statistics cited by the
district court, but he has provided no basis to doubt the
overall pattern they reveal and, indeed, he does not dispute
that “a steadily increasing number of ADA/Unruh cases [are]
being filed in federal court.” He contends, however, that the
district court’s inference that the cases were filed in federal

    5
       “According to statistics compiled by the Clerk’s Office, in 2013,
the first year in which California’s initial limitations on [Unruh Act
construction-related accessibility claims] were in effect, there were
419 ADA cases filed in the Central District, constituting 3 percent of the
civil actions filed. Filings of ADA cases increased from 928 (7 percent
of civil cases) in 2014, the year before the imposition of the extra $1,000
filing fee and additional pleading requirements for high-frequency
litigants, to 1,386 (10 percent of civil cases) in 2016, the first full year of
those requirements. The number and percentage of such cases filed in
the Central District have increased each year since California enacted the
limitations on high-frequency litigants, reaching 1,670 (12 percent of
civil cases) in 2017, 2,720 (18 percent of civil cases) in 2018, and 1,868
cases (24 percent of civil cases) in the first six months of 2019.”
20                        ARROYO V. ROSAS

court to avoid the state’s special requirements is
unwarranted, because the record contains no statistics
showing whether there is a “correlated decrease in
ADA/Unruh filings in state court.” Even without that data,
we think that the district court had an ample basis to
reasonably infer that the post-2015 surge in ADA filings in
the Central District was caused by California’s 2015
adoption of new procedural requirements that placed
substantial burdens on filing such cases in state court. 6

    The district court properly observed that, due to the shift
of ADA-based Unruh Act cases to federal court, California’s
unique configuration of laws in this area did not accomplish
the Legislature’s goal of simultaneously providing damages
relief for ADA violations while “limit[ing] the financial
burdens California’s businesses may face for claims for
statutory damages under the Unruh Act.” Instead, as the
district court explained, Unruh Act plaintiffs have “evaded

     6
       Although it is not necessary to rely on it, we note that the available
data from the California Commission on Disability Access confirms the
dramatic shift of disability-related cases from state to federal court.
Under California Civil Code § 55.32(b)(1), California attorneys must
serve the Commission with a copy of any complaint filed in any court
(state or federal) asserting a construction-related accessibility claim. In
its most recent report to the Legislature, the Commission stated that,
since 2015, it “has observed a steady decrease in the number of state
complaints received and significant increases in the number of federal
complaints received.” See Cal. Comm’n on Disability Access, 2019
Annual Report to the Legislature, Appendix A, available at
https://www.dgs.ca.gov/Resources/Legislative-Reports.           Indeed, the
Commission’s data show that in 2015, more state complaints were
received than federal complaints (1,240 state complaints versus 1,083
federal complaints), but by 2019, the number of state complaints had
dropped so dramatically that the ratio of federal to state complaints was
now more than 10:1 (311 state complaints versus 3,211 federal
complaints). Id.
                      ARROYO V. ROSAS                          21

these limits” by filing in a federal “forum in which [they] can
claim these state law damages in a manner inconsistent with
the state law’s requirements.” In short, the procedural
strictures that California put in place have been rendered
largely toothless, because they can now be readily evaded.

    These circumstances are “exceptional” in any
meaningful sense of the term. See Exceptional, WEBSTER’S
THIRD NEW INT’L DICTIONARY 791 (1981) (“being out of the
ordinary: uncommon, rare”). And failing to recognize them
as exceptional would improperly ignore the very substantial
threat to federal-state comity that this overall situation
presents. Comity principles counsel against, for example,
“step[ping] on the toes of the state courts” by imposing
gratuitous and unnecessary burdens on them. See Sullivan
v. Conway, 157 F.3d 1092, 1095 (7th Cir. 1998) (holding
that district court properly retained jurisdiction over pendent
state claims rather than “prolonging this doomed litigation
by sending it back to the state court to be dismissed there”).
Here, we are presented with a converse comity concern—
namely, that retention of supplemental jurisdiction over
ADA-based Unruh Act claims threatens to substantially
thwart California’s carefully crafted reforms in this area and
to deprive the state courts of their critical role in effectuating
the policies underlying those reforms. As noted earlier, the
California Legislature recognized that its creation of a
damages remedy for “construction-related accessibility
claims” had imposed significant burdens on small businesses
and created potential incentives for plaintiffs and their
counsel to seek monetary settlements at the expense of
forward-looking relief that might benefit the general public.
See supra at 7–9. The Legislature could have chosen to
eliminate the damages remedy in whole or in part, but it
instead imposed a set of special procedural limitations
designed to balance its objectives of allowing monetary
22                    ARROYO V. ROSAS

relief, avoiding undue burdens on businesses, and realigning
undesirable incentives for plaintiffs. But as the district court
recognized, the ready shifting of ADA-based Unruh Act
cases to federal court has created “an ‘end-[run] around’
California’s requirements,” thereby allowing a wholesale
evasion of those critical limitations on damages relief under
the Unruh Act. The district court did not abuse its discretion
in concluding that this extraordinary situation threatens
unusually significant damage to federal-state comity and
presents “exceptional circumstances” within the meaning of
§ 1367(c)(4).

    Arroyo argues that it was “wholly improper” for the
district court to decline supplemental jurisdiction based on
the asserted desire to ease docket congestion. Although the
district court did note the “burden the ever-increasing
number of such cases poses to the federal courts,” we do not
read its decision as resting on an improper desire to avoid
docket burdens. Rather, the district court rested its decision
squarely on the comity-based concerns that California’s
policy objectives in this area were being wholly thwarted
and its courts were being deprived of their crucial role in
carrying out the Legislature’s reforms of the Unruh Act. The
mechanism by which that frustration of California’s goals
occurred was the wholesale shifting of cases from state to
federal court, and the district court therefore can hardly be
faulted for noting the federal-court burdens that resulted as a
collateral consequence. But that does not vitiate the district
court’s proper reliance on the exceptional comity-based
concerns presented here. Nothing in the district court’s order
supports the view that the court relied on an impermissible
                         ARROYO V. ROSAS                               23

purpose to remand state law claims “solely to ease docket
congestion.” Executive Software, 24 F.3d at 1560 n.15. 7

   In light of the foregoing, we have little difficulty
concluding that the district court did not abuse its discretion
in concluding that the situation presented here involves
“exceptional circumstances” within the meaning of
§ 1367(c)(4).

                                    B

    Given that exceptional circumstances were presented,
the remaining question is whether the district court abused
its discretion in making a case-specific judgment that there
are “compelling reasons” for declining supplemental
jurisdiction in this case. As noted earlier, that question
requires a consideration of the so-called “Gibbs values,”
Acri, 114 F.3d at 1001, namely, “judicial economy,
convenience[,] . . . fairness to litigants,” and “comity.”
Gibbs, 383 U.S. at 726. Given the very late stage at which
the district court declined supplemental jurisdiction in this
case, these values overwhelmingly favored retaining
jurisdiction over Arroyo’s Unruh Act claim, and the district
court therefore abused its discretion in dismissing that claim.




    7
       The other cases cited by Arroyo are inapposite. Thermtron did not
involve discretionary supplemental jurisdiction at all; instead, the Court
there merely held that mandatory diversity jurisdiction over a case may
not be declined simply “because the district court considers itself to busy
to try it.” 423 U.S. at 344. Northern Cheyenne Tribe v. Adsit, 668 F.2d
1080, 1088 (9th Cir. 1982), likewise did not address supplemental
jurisdiction, but rather abstention under Colorado River Conservation
District v. United States, 424 U.S. 800 (1976).
24                   ARROYO V. ROSAS

                              1

    From the perspective of judicial economy and
convenience, it makes no sense to decline jurisdiction, as the
district court did, over a pendent state law claim that that
court has effectively already decided. Under the plain
language of California Civil Code § 51(f), a violation of the
ADA is automatically, without more, a violation of the
Unruh Act. See supra at 7. Accordingly, the district court’s
ADA ruling already established that Rosas has violated the
Unruh Act, and it identified the specific respects in which
she did so.

    As to remedy, Arroyo requested the appropriate statutory
minimum damages award under the Unruh Act. Such
damages are available under that Act if the plaintiff
“personally encountered the violation on a particular
occasion” or if he or she was deterred “from accessing a
place of public accommodation that the plaintiff intended to
use on a particular occasion.” See CAL. CIV. CODE
§ 55.56(a), (b), (d)(1). “A violation personally encountered
by a plaintiff may be sufficient to cause a denial of full and
equal access if the plaintiff experienced difficulty,
discomfort, or embarrassment because of the violation.” See
id. § 55.56(c); see also Mundy v. Pro-Thro Enters., 121 Cal.
Rptr. 3d 274, 278 (Cal. App. Dep’t Super. Ct. 2011) (trial
court properly denied statutory damages where plaintiff
offered no evidence “showing that the violation caused him
difficulty, discomfort, or embarrassment”). Given Rosas’s
failure to oppose Arroyo’s summary judgment motion, the
material facts that Arroyo “adequately supported” in
establishing his claims for relief may be taken as “admitted
to exist without controversy,” and his damages award on
summary judgment would be calculated accordingly. See
C.D. CAL. LOCAL CIV. R. 56-3. Here, the district court’s
                     ARROYO V. ROSAS                       25

findings in its summary judgment order establish, without
more, that Arroyo is entitled to a $4,000 award based on his
actual encounter with the store’s barriers during his visit in
July 2018, which caused him the requisite injury. To obtain
the minimum statutory award of $4,000, Arroyo did not need
to quantify the damages associated with his undisputed
showing, at summary judgment, that he had suffered, as he
put    it,   “difficulty,    discomfort[,]   inconvenience,
embarrassment, anxiety and frustration.” See Molski,
481 F.3d at 731 (“The litigant need not prove she suffered
actual damages to recover the independent statutory
damages of $4,000.”).

    The only remaining question is whether Arroyo is
entitled to a second award of statutory damages based on his
claim that he was also deterred from visiting the store in the
future. This issue was not resolved by the district court’s
findings. The district court concluded, in its standing
analysis, that “the barriers deter [Arroyo] from patronizing”
the store, which Arroyo “intends” to visit “in the future.”
However, in reaching this conclusion, the court did not
address whether Arroyo had shown that he “intended to use
[the store] on a particular occasion” and “was deterred from
accessing” it “on [that] particular occasion.” See CAL. CIV.
CODE § 55.56(d)(1) (emphasis added). Nonetheless, this
sole remaining issue presents little difficulty. Arroyo’s
declaration in support of his summary judgment motion
manifestly made no showing as to this particularity
requirement, because it merely asserted that, if the barriers
“are removed, [he] plan[s] to visit the [s]tore on a regular
basis or whenever the need arises.” That is enough to
warrant prospective injunctive relief under the ADA, but it
is not enough to show that he was actually deterred on a
“particular” occasion. Accordingly, Arroyo is not entitled to
26                    ARROYO V. ROSAS

a second award of statutory damages, and his total Unruh
Act damages are $4,000.

    Given that the correct disposition of Arroyo’s Unruh Act
claim follows obviously and ineluctably from the findings
that the district court has already made, it would be a sheer
waste of time and resources to require that claim to be refiled
in state court. See, e.g., Williams Elecs. Games, Inc. v.
Garrity, 479 F.3d 904, 907 (7th Cir. 2007) (stating that
judicial economy favors retaining supplemental jurisdiction
over remaining state claims, even when all federal claims
have been dismissed, if, inter alia, “it is obvious how the
claims should be decided”). The values of judicial economy
and convenience thus weigh very heavily in favor of
retaining jurisdiction and adding, to an amended summary
judgment order, the few simple sentences needed to dispose
of the Unruh Act claim. See Wright v. Associated Ins. Cos.,
29 F.3d 1244, 1251 (7th Cir. 1994) (“If the district court, in
deciding a federal claim, decides an issue dispositive of a
pendent claim, there is no use leaving the latter to the state
court.”); cf. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 911
(9th Cir. 2011) (no abuse of discretion declining
supplemental jurisdiction under § 1367(c)(3) when ADA
claims had been dismissed and state law claims might raise
additional issues). And “federal-state comity is certainly not
served by sending back to state court” litigation in which the
result is wholly foreordained. Groce v. Eli Lilly & Co.,
193 F.3d 496, 502 (7th Cir. 1999).

                               2

    Rosas nonetheless insists that the district court properly
dismissed the Unruh Act claim on comity grounds in order
to prevent evasion of California’s procedural strictures. The
problem is, once again, that the district court waited too late
in the litigation to invoke this interest. If the district court
                     ARROYO V. ROSAS                        27

had declined supplemental jurisdiction over Arroyo’s Unruh
Act claim at the outset of the litigation, it might then still
have been possible to further California’s interest in cabining
Unruh Act damages claims through the imposition of
heightened pleading requirements and a substantial up-front
filing fee. But once the district court granted summary
judgment upholding the merits of Arroyo’s ADA claim (and,
perforce, his Unruh Act claim), it was no longer possible to
satisfy the interests underlying California’s various devices
for pre-screening Unruh Act claims. Having already granted
summary judgment in Arroyo’s favor, the district court by
that point had itself identified the specific “specific access
barrier or barriers the individual encountered,” the “way in
which the barrier denied the individual full and equal use or
access,” and the particular date “on which the claimant
encountered the specific access barrier.” CAL. CODE CIV. P.
§ 425.50(a).

     Moreover, when the court granted summary judgment, it
knew that Arroyo was a “high-frequency litigant,” but
nothing meaningful could be done with that information at
that point. To be sure, Arroyo had not been made to disclose
in his complaint the reason why he was in “the geographic
area of the defendant’s business” or why, specifically, he
“desired to access the defendant’s business.” CAL. CIV.
PROC. CODE § 425.50(a)(4)(A)(iii)–(iv). But those subjects
could have been explored in discovery by Rosas, and if they
had led to any grounds for defense, she could have raised
them. There is no point in exploring such questions when
the merits of the claims have already been litigated and
resolved. At this point, the only thing that would be
accomplished by sending the Unruh Act claim to state
court—other than burdening the state court with pointless
make-work—would be to dun Arroyo for the $1,000 special
filing fee for high-frequency litigants as well as the other
28                       ARROYO V. ROSAS

standard filing fees. See CAL. GOV’T CODE § 70616.5. In
the present circumstances, that would amount to little more
than a gratuitous tax on the award to which Arroyo has
already established he is entitled. 8

    Finally, there is no sense in which the district court’s
dismissal can be said to further the interest in ensuring that
the federal courts not be burdened with combined
ADA/Unruh Act cases that would not have survived
California’s up-front screening mechanisms. Any burden
from this particular litigation has already been borne, and all
that remains is the relatively ministerial task of entering
judgment on the foreordained Unruh Act claim. As noted
earlier, we are sympathetic to the district court’s desire to
address the unique burdens that flow from the extraordinary
confluence of California rules concerning Unruh Act claims.
But it is simply too late to undo the now-sunk costs already
incurred by litigating this matter to its now-inevitable
conclusion.

    Considering all of the Gibbs values, we hold that the
district court abused its discretion in declining supplemental
jurisdiction over Arroyo’s Unruh Act claim under
§ 1367(c)(4).

     8
       We attach no weight to Arroyo’s subjective motivation for
preferring a federal forum over a state forum. Cf. Wheeler v. City &
County of Denver, 229 U.S. 342, 351 (1913) (“[T]he cases are numerous
in which it has been decided that the motives of litigants in seeking
Federal jurisdiction are immaterial.”). The weighing of the Gibbs values
is not an effort to ascertain whether the parties are operating with
admirable subjective motives in the case at hand. Rather, the focus is on
whether the consequences of either retaining or declining supplemental
jurisdiction in a given case will promote the values of “‘economy,
convenience, fairness, and comity.’” Executive Software, 24 F.3d
at 1554 (citation omitted).
                   ARROYO V. ROSAS                   29

                          III

   We reverse the district court’s dismissal of Arroyo’s
Unruh Act claim and remand for further proceedings
consistent with this opinion.

   REVERSED and REMANDED.